Citation Nr: 1008529	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1953.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, that denied an increased 
rating for service-connected left knee and right knee 
disabilities.  Although the Veteran's Notice of Disagreement 
was submitted in response only to the issues presented in the 
October 2007 rating decision, the Board liberally construes 
the Veteran's formal appeal to encompass the issue presented 
in the February 2008 rating decision as well.  In August 
2005, the Veteran testified at a DRO hearing.  A transcript 
is of record.  Pursuant to his request, the Veteran was 
scheduled for a hearing before a Veterans Law Judge in 
January 2010.  The Veteran failed to report for the scheduled 
hearing, thus the request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claims on 
appeal.  The Board notes that the Veteran was afforded a VA 
examination in September 2009.  The examiner did not provide 
x-ray testing, but relied on prior x-ray reports within the 
claims file.  Specifically, the examiner relied on a June 
2009 x-ray report and noted that the report found mild 
degenerative disease of the left knee.  However, the examiner 
did not indicate findings with regard to the right knee and a 
copy of the x-ray report is not found within the claims file.  
Additionally, the Board notes that recently added treatment 
records, added to the claims file since the 2009 VA 
examination, show evidence that the Veteran's degenerative 
joint disease may be more severe than shown in the prior x-
ray reports relied on by the 2009 VA examiner.  A September 
2009 orthopedic surgery outpatient note indicates that the 
Veteran was treated for swelling and increased pain in the 
knee (knee unspecified).  A transverse fracture of the 
patella was noted along with a history of degenerative joint 
disease with prior aspiration and injection treatments.  The 
report also showed x-ray findings that noted no changes in 
the position of the patella fracture and diagnosed severe 
degenerative joint disease with a painful knee effusion, 
status post patellar fracture.  The Board notes that there is 
no prior evidence of record regarding a patella fracture of 
either knee.  Specifically, the March and June 2009 x-ray 
reports relied on by the 2009 VA examiner noted no evidence 
of any acute fracture or other abnormalities of the bone or 
joint of either knee.  Thus, it does not appear from the 
record that all available treatment records have been 
obtained and associated with the claims file.  Furthermore, 
all relevant treatment records were not considered by the 
2009 VA examiner.  Specifically, treatment records relating 
to a fractured patella have not been obtained or considered.  
Additionally, the June 2009 x-ray report has not been 
associated with the claims file.  Therefore, a request for 
relevant records should be made and such records associated 
with the claims file.  Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990) (noting that the duty to assist the veteran 
includes obtaining all relevant medical records).  The VA 
must obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
Therefore, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should attempt to obtain 
all treatment records relating to a 
fractured patella.  The RO/AMC should also 
attempt to obtain a copy of the complete 
June 2009 x-ray report.  All attempts to 
obtain the records must be documented 
within the claims file.  If any records 
are unable to be obtained, it should be so 
noted.

2.  After, the RO/AMC should schedule a VA 
orthopedic examination.  The examiner 
should provide all necessary testing.

With respect to the service-connected 
bilateral knee disabilities, the examiner 
should determine the nature and severity.  
All symptoms should be described in 
detail; the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should provide an opinion as 
to the extent that pain limits the 
Veteran's functional ability.  The 
examiner should also determine whether, 
and to what extent, the disability 
exhibits weakened movement, excess 
fatigability, or incoordination.  Finally, 
the examiner should comment on the effect 
of the disability on range of motion.  
Range of motion measurements should be 
provided.  If the examiner is unable to 
comment on any of the above questions, he 
or she should so indicate and explain why.

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


